          20-11857-mg             Doc 1             Filed 08/12/20 Entered 08/12/20 06:31:17                         Main Document
                                                                 Pg 1 of 17

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of New York
                                          (State)                                                                              ☐ Check if this is an
Case number (if known):                                    Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                        Petro Craft 2017-3 Shipping Company Limited



2. All other names debtor used
                                          N/A
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   N/A


4. Debtor’s address                       Principal place of business                              Mailing address, if different from principal place
                                                                                                   of business
                                          Trust Company Complex, Ajeltake Road,                    N/A
                                          Number          Street                                   Number          Street




                                          Ajeltake Island,           Majuro, MH96960
                                                                                                   City                          State        Zip Code
                                          City                          State     Zip Code

                                                                                                   Location of principal assets, if different from
                                                                                                   principal place of business

                                          Marshall Islands
                                          County                                                   Number          Street




                                                                                                   City                          State        Zip Code




5. Debtor’s website (URL)                 https://www.hermitage-offshore.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:
           20-11857-mg                Doc 1    Filed 08/12/20 Entered 08/12/20 06:31:17                                Main Document
                                                            Pg 2 of 17
Debtor       Petro Craft 2017-3 Shipping Company Limited                             Case number (if known)
           Name



                                              A. Check One:
7.   Describe debtor’s business
                                              ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                              ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                              ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                              ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                              ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                              ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                              ☒ None of the above

                                              B. Check all that apply:
                                              ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                              ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                 § 80a-3)
                                              ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                              C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              4831 (Deep Sea, Coastal, and Great Lakes Water Transportation)

8. Under which chapter of the                 Check One:
   Bankruptcy Code is the
   debtor filing?                             ☐ Chapter 7

      A debtor who is a “small                ☐ Chapter 9
      business debtor” must check
      the first sub-box. A debtor as          ☒ Chapter 11. Check all that apply:
      defined in § 1182(1) who elects                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      to proceed under subchapter V
                                                                  aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      of chapter 11 (whether or not
                                                                  affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      the debtor is a “small business
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax
      debtor”) must check the second
                                                                  return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      sub-box.
                                                                  1116(1)(B).
                                                                ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent
                                                                  liquidated debts (excluding debts owed to insiders or affiliates) are less than
                                                                  $7,500,000, and it chooses to proceed under Subchapter V of Chapter 11. If this
                                                                  sub-box is selected, attach the most recent balance sheet, statement of operations,
                                                                  cash-flow statement, and federal income tax return, or if any of these documents do
                                                                  not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                ☐ A plan is being filed with this petition.

                                                                ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                  Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                  Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                  Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                  12b-2.
                                              ☐ Chapter 12
9. Were prior bankruptcy cases           ☒ No
   filed by or against the debtor        ☐ Yes.      District                           When                       Case number
   within the last 8 years?                                                                      MM/DD/YYYY
     If more than 2 cases, attach a                  District                           When                       Case number
     separate list.                                                                              MM/DD/YYYY

10. Are any bankruptcy cases             ☐ No
    pending or being filed by a          ☒ Yes.                                                                    Relationship     Affiliate
                                                     Debtor      See Rider 1


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
         20-11857-mg                 Doc 1     Filed 08/12/20 Entered 08/12/20 06:31:17                                 Main Document
                                                            Pg 3 of 17
Debtor     Petro Craft 2017-3 Shipping Company Limited                               Case number (if known)
          Name


   business partner or an                             District     Southern District of New York
   affiliate of the debtor?                                                                                          When            08/11/2020
                                                                                                                                     MM / DD / YYYY
   List all cases. If more than 1,
   attach a separate list.                          Case number, if known _______________________


11. Why is the case filed in this       Check all that apply:
    district?
                                        ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.
                                        ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have         ☒ No
    possession of any real              ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                  ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                        safety.
                                                        What is the hazard?
                                                  ☐     It needs to be physically secured or protected from the weather.

                                                    ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                         attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                         assets or other options).
                                                  ☐     Other


                                                  Where is the property?
                                                                                       Number          Street



                                                                                       City                                  State       Zip Code



                                                  Is the property insured?
                                                  ☐ No

                                                  ☐ Yes.         Insurance agency

                                                                 Contact name
                                                                 Phone




                       Statistical and administrative information

13. Debtor's estimation of             Check one:
    available funds
                                       ☒ Funds will be available for distribution to unsecured creditors.
                                       ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of                ☐     1-49                         ☐     1,000-5,000                      ☐    25,001-50,000
    creditors 1                        ☐     50-99                        ☐     5,001-10,000                     ☐    50,001-100,000
                                       ☒     100-199                      ☐     10,001-25,000                    ☐    More than 100,000
                                       ☐     200-999




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
          20-11857-mg            Doc 1         Filed 08/12/20 Entered 08/12/20 06:31:17                                    Main Document
                                                            Pg 4 of 17
Debtor     Petro Craft 2017-3 Shipping Company Limited                               Case number (if known)
          Name



15. Estimated assets                 ☐       $0-$50,000                 ☐     $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                     ☐       $50,001-$100,000           ☐     $10,000,001-$50 million                ☐    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000          ☐     $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million        ☒     $100,000,001-$500 million              ☐    More than $50 billion




16. Estimated liabilities            ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                     ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☐    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☒    $100,000,001-$500 million              ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on         08/11/2020
                                                              MM/ DD / YYYY


                                              /s/ Cameron Mackey                                                 Cameron Mackey
                                              Signature of authorized representative of debtor                Printed name

                                              Title    Director




18. Signature of attorney                     /s/ Brian S. Rosen                                             Date        08/11/2020
                                              Signature of attorney for debtor                                           MM/DD/YYYY



                                              Brian S. Rosen

                                              Proskauer Rose LLP
                                              Firm name
                                              Eleven Times Square
                                              Number                     Street
                                              New York                                                               NY                10036
                                              City                                                                   State               ZIP Code
                                              (212) 969-3000                                                         brosen@proskauer.com
                                              Contact phone                                                              Email address
                                              2011534                                                 NY
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
       20-11857-mg             Doc 1        Filed 08/12/20 Entered 08/12/20 06:31:17   Main Document
                                                         Pg 5 of 17



 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                       Southern District of New York
                                       (State)                                            ☐ Check if this is an
 Case number (if known):                           Chapter   11                               amended filing


                                          Rider 1
           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the Southern District of New York for relief under
chapter 11 of title 11 of the United States Code. The Debtors have moved for joint administration
of these cases under the case number assigned to the chapter 11 case of Hermitage Offshore
Services Ltd..


                           COMPANY                                         CASE NUMBER

 Hermitage Offshore Services Ltd.                                 20-_________ (   )

 PSV Adminco 2019 LLC                                             20-_________ (   )

 CB Holdco Limited                                                20-_________ (   )

 Blue Power Limited                                               20-_________ (   )

 Delta Cistern V Limited                                          20-_________ (   )

 Sierra Cistern V Limited                                         20-_________ (   )

 Petro Craft 2017-1 Shipping Company Limited                      20-_________ (   )

 Petro Craft 2017-2 Shipping Company Limited                      20-_________ (   )

 Petro Craft 2017-3 Shipping Company Limited                      20-_________ (   )

 Petro Craft 2017-4 Shipping Company Limited                      20-_________ (   )

 Petro Craft 2017-5 Shipping Company Limited                      20-_________ (   )

 Petro Craft 2017-7 Shipping Company Limited                      20-_________ (   )
   20-11857-mg      Doc 1   Filed 08/12/20 Entered 08/12/20 06:31:17   Main Document
                                         Pg 6 of 17



Petro Craft 2017-8 Shipping Company Limited       20-_________ (   )

Petro Combi 6030-01 Shipping Company Limited      20-_________ (   )

Petro Combi 6030-02 Shipping Company Limited      20-_________ (   )

Petro Combi 6030-03 Shipping Company Limited      20-_________ (   )

Petro Combi 6030-04 Shipping Company Limited      20-_________ (   )

Hermit Storm Shipping Company Limited             20-_________ (   )

Hermit Viking Shipping Company Limited            20-_________ (   )

Hermit Protector Shipping Company Limited         20-_________ (   )

Hermit Guardian Shipping Company Limited          20-_________ (   )

Hermit Thunder Shipping Company Limited           20-_________ (   )

Delta PSV Norway AS                               20-_________ (   )

NAO Norway AS                                     20-_________ (   )

Hermit Galaxy Shipping Company Limited            20-_________ (   )

Hermit Horizon Shipping Company Limited           20-_________ (   )

Hermit Power Shipping Company Limited             20-_________ (   )

Hermit Prosper Shipping Company Limited           20-_________ (   )

Hermit Fighter Shipping Company Limited           20-_________ (   )
     20-11857-mg     Doc 1      Filed 08/12/20 Entered 08/12/20 06:31:17        Main Document
                                             Pg 7 of 17



                         UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                              )
In re:                                        )    Chapter 11
                                              )
PETRO CRAFT 2017-3 SHIPPING                   )    Case No. 20-___________(___)
COMPANY LIMITED                               )
                                              )
                      Debtor.                 )
                                              )

              LIST OF CREDITORS HOLDING 5 LARGEST SECURED CLAIMS

   The following is a list of those creditors holding the five (5) largest secured claims against the
   Debtors, on a consolidated basis, as of the Petition Date. As of the Petition Date, there were
   only two (2) creditors holding secured claims against the Debtors.

   This list has been prepared from the books and records of the Debtors, and in accordance
   with Bankruptcy Rule 1007(d), for filing in the Debtors’ chapter 11 cases.

   The information set forth herein shall not constitute an admission of liability by, nor is binding
   on, the Debtors and the failure to list a claim as contingent, disputed, or subject to set off shall
   not be a waiver of any of the Debtors’ rights relating thereto.

                             [Remainder of Page Intentionally Left Blank]
     20-11857-mg       Doc 1     Filed 08/12/20 Entered 08/12/20 06:31:17            Main Document
                                              Pg 8 of 17




                Lender/Address                       Claim              Description of Collateral 2
     1. Skandinaviska Enskilda Banken            $66,452,566         10 PSVs: Hermit Storm; Hermit
     AB (Publ), Oslo Branch                                          Viking; Hermit Protector; NAO
     Fillipstad Brygge 1                                             Guardian; Hermit Thunder;
     NO-0123 Oslo                                                    Hermit Galaxy; Hermit Horizon;
                                                                     Hermit Power; Hermit Prosper;
                                                                     Hermit Fighter
                                                                     11 Crew Boats: Petro Craft
     2. DNB Bank ASA                  $66,452,566                    2005-1; Petro Craft 2005-2;
     Dronning Eufemias gate 30                                       Petro Craft 1605-1; Petro Craft
     P.O. Box 1600 Sentrum                                           1605-2; Petro Craft 1605-3;
     0021 Oslo                                                       Petro Craft 1605-5; Petro Craft
     Norway                                                          1605-6; Petro Craft 1905-01;
     E-mail address: agentdesk@dnb.no                                Petro Craft 1905-02; Petro Craft
     Attention: Agent Desk                                           1905-03; Petro Craft 1905-04

   DECLARATION UNDER PENALTY OF PERJURY:
       I, the undersigned authorized Designated Person on behalf of the Debtors, declare under
penalty of perjury that I have read the foregoing List of Creditors Holding 5 Largest Secured
Claims and that the list is true and correct to the best of my information and belief.


    Dated: August 11, 2020                             /s/ Cameron Mackey
                                                       By: Cameron Mackey
                                                       Title: Designated Person




2 Both SEB and DNB are lenders on the DNB/SEB Facility, which is secured by, among other things, the PSVs and
the Crew Boats.
    20-11857-mg     Doc 1     Filed 08/12/20 Entered 08/12/20 06:31:17               Main Document
                                           Pg 9 of 17



                       UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                    )
    In re:                                          )    Chapter 11
                                                    )
    PETRO CRAFT 2017-3 SHIPPING                     )    Case No. 20-___________(___)
    COMPANY LIMITED                                 )
                                                    )
                         Debtor.                    )
                                                    )

                          LIST OF EQUITY SECURITY HOLDERS 3

Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following
identifies all holders having a direct or indirect ownership interest of the above-captioned
debtor in possession (the “Debtor”).

Check applicable box:

☐ There are no equity security holders or corporations that directly or indirectly own 10%
or more of any class of the debtor’s equity interest.

☒ The following are the debtor equity security holders (list holders of each class, showing
the number and kind of interests registered in the name of each holder, and the last known
address or place of business of each holder):

             Equity Holder                      Address of Equity            Percentage Owned
                                                      Holder
                                              “Les Industries”, 2
    CB Holdco Limited                         Rue du Gabian, MC
                                              98000 Monaco




3This list serves as the required disclosure by the Debtors pursuant to Rule 1007 of the Federal Rules of
Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the Chapter 11
Cases.
 20-11857-mg        Doc 1    Filed 08/12/20 Entered 08/12/20 06:31:17           Main Document
                                          Pg 10 of 17



                       UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                     )
 In re:                              )   Chapter 11
                                     )
 PETRO CRAFT 2017-3 SHIPPING         )   Case No. 20-___________(___)
 COMPANY LIMITED                     )
                                     )
                 Debtor.             )
                                     )
        DEBTORS’ CORPORATE OWNERSHIP STATEMENT PURSUANT
                 TO FED. R. BANKR. P. 1007(A)(1) AND 7007.1

          Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

Hermitage Offshore Services Ltd. (“Hermitage”) and certain of its debtor affiliates, as debtors and

debtors in possession in the above-captioned chapter 11 cases, respectfully represent as follows:

           1. The following entities own ten percent (10%) or more of Hermitage’s equity interests:

           Name                                 Address                             Shares (%)

 Scorpio Services     Trust Company Complex, Ajeltake Road, Ajeltake      30.22%
 Holding Limited      Island, Majuro, Marshall Islands MH96960
 Scorpio Offshore     Trust Company Complex, Ajeltake Road, Ajeltake      25.94%
 Holding Inc.         Island, Majuro, Marshall Islands MH96960
 Scorpio Offshore     Trust Company Complex, Ajeltake Road, Ajeltake      11.39%
 Investments Inc.     Island, Majuro, Marshall Islands MH96960
                a. 100% CB Holdco Limited is directly owned by Hermitage;

                          i. 100% of Petro Craft 2017-1 Shipping Company Limited is directly

                             owned by CB Holdco Limited which is a 100% owned subsidiary of

                             Hermitage;

                         ii. 100% of Petro Craft 2017-2 Shipping Company Limited is directly

                             owned by CB Holdco Limited which is a 100% owned subsidiary of

                             Hermitage;
20-11857-mg   Doc 1   Filed 08/12/20 Entered 08/12/20 06:31:17      Main Document
                                   Pg 11 of 17



                 iii. 100% of Petro Craft 2017-3 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;

                 iv. 100% of Petro Craft 2017-4 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;

                  v. 100% of Petro Craft 2017-5 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;

                 vi. 100% of Petro Craft 2017-7 Shipping Company is directly owned by

                      CB Holdco Limited which is a 100% owned subsidiary of Hermitage;

                 vii. 100% of Petro Craft 2017-8 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;

                viii. 100% of Petro Combi 6030-01 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;

                 ix. 100% of Petro Combi 6030-02 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;

                  x. 100% of Petro Combi 6030-03 Shipping Company Limited is directly

                      owned by CB Holdco Limited which is a 100% owned subsidiary of

                      Hermitage;
20-11857-mg    Doc 1    Filed 08/12/20 Entered 08/12/20 06:31:17         Main Document
                                     Pg 12 of 17



                    xi. 100% of Petro Combi 6030-04 Shipping Company Limited is directly

                        owned by CB Holdco Limited which is a 100% owned subsidiary of

                        Hermitage;

              b. 100% of Blue Power Limited is directly owned by Hermitage;

                     i. 100% of Delta Cistern V Limited is directly owned by Blue Power

                        Limited which is a 100% owned subsidiary of Hermitage;

                           1. 100% of Hermit Storm Shipping Company Limited is owned

                               by Delta Cistern V Limited, a subsidiary of Blue Power

                               Limited which is a 100% owned subsidiary of Hermitage;

                           2. 100% of Hermit Viking Shipping Company Limited is owned

                               by Delta Cistern V Limited, a subsidiary of Blue Power

                               Limited which is a 100% owned subsidiary of Hermitage;

                           3. 100% of Hermit Protector Shipping Company Limited is

                               owned by Delta Cistern V Limited, a subsidiary of Blue Power

                               Limited which is a 100% owned subsidiary of Hermitage;

                           4. 100% of Guardian Shipping Company Limited is owned by

                               Delta Cistern V Limited, a subsidiary of Blue Power Limited

                               which is a 100% owned subsidiary of Hermitage;

                           5. 100% of Hermit Thunder Shipping Company Limited is

                               owned by Delta Cistern V Limited, a subsidiary of Blue Power

                               Limited which is a 100% owned subsidiary of Hermitage;

                    ii. 100% of Sierra Cistern V Limited is directly owned by Blue Power

                        Limited which is a 100% owned subsidiary of Hermitage;
20-11857-mg    Doc 1   Filed 08/12/20 Entered 08/12/20 06:31:17            Main Document
                                    Pg 13 of 17



                              1. 100% of Hermit Galaxy Shipping Company Limited is owned

                                   by Sierra Cistern V Limited, a subsidiary of Blue Power

                                   Limited which is a 100% owned subsidiary of Hermitage;

                              2.   100% of Hermit Horizon Shipping Company Limited is

                                   owned by Sierra Cistern V Limited, a subsidiary of Blue

                                   Power Limited which is a 100% owned subsidiary of

                                   Hermitage;

                              3. 100% of Hermit Power Shipping Company Limited is owned

                                   by Sierra Cistern V Limited, a subsidiary of Blue Power

                                   Limited which is a 100% owned subsidiary of Hermitage;

                              4. 100% of Hermit Prosper Shipping Company Limited is owned

                                   by Sierra Cistern V Limited, a subsidiary of Blue Power

                                   Limited which is a 100% owned subsidiary of Hermitage;

                              5. 100% of Hermit Fighter Shipping Company Limited is owned

                                   by Sierra Cistern V Limited, a subsidiary of Blue Power

                                   Limited which is a 100% owned subsidiary of Hermitage;

                   iii. 100% of NAO Norway AS is owned by Blue Power Limited which is

                       a 100% owned subsidiary of Hermitage;

                   iv. 100% of Delta PSV Norway AS is owned by Blue Power Limited

                       which is a 100% owned subsidiary of Hermitage;

              c. 100% of PSV Adminco 2019 LLC is owned by Hermitage; and

              d. 100% of AHTS Holdco Limited (a non-debtor) is directly owned by

                 Hermitage.
      20-11857-mg                Doc 1         Filed 08/12/20 Entered 08/12/20 06:31:17                               Main Document
                                                            Pg 14 of 17


    Fill in this information to identify the case and this filing:

   Debtor Name Petro Craft 2017-3 Shipping Company Limited

   United States Bankruptcy Court for the:                Southern District of New York
                                                                                                 (State)
   Case number (If known):                                                                      New York



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                     List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Cameron Mackey
                                        08/11/2020
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Cameron Mackey
                                                                                 Printed name
                                                                                 Director

                                                                                 Position or relationship to debtor
 20-11857-mg         Doc 1     Filed 08/12/20 Entered 08/12/20 06:31:17                  Main Document
                                            Pg 15 of 17


                             HERMITAGE OFFSHORE SERVICES LTD.

                                    SECRETARY’S CERTIFICATE

                                             AUGUST 11, 2020



         I, Fan Yang, in my capacity as secretary of Hermitage Offshore Services Ltd., a corporation formed
under the laws of Bermuda (the “Corporation”), do hereby certify that the following resolutions were
passed at the meeting of the board of directors (the “Board”) of the Corporation validly convened on August
11, 2020 at 5:00 p.m. CEST throughout which a quorum of directors entitled to vote on the resolutions was
present, to consider the Corporation and each of its subsidiaries listed in Exhibit A (the “Subsidiaries”)
filing a voluntary petition (a “Petition”) for relief under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”).

                              EXTRACT OF RESOLUTIONS OF BOARD

         RESOLVED, that the Corporation and each of its Subsidiaries are hereby authorized to execute
and file a Petition under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, thereby commencing
the Corporation’s bankruptcy cases under chapter 11 of the Bankruptcy Code (the “Bankruptcy Cases”);

        RESOLVED, that each of the officers of the Corporation, including any president or secretary
(each of the foregoing, individually, an “Authorized Officer” and, together, the “Authorized Officers”)
be and hereby is authorized, empowered, and directed to execute and file a Petition on behalf of each of the
Corporation and its Subsidiaries in order to seek relief in the Bankruptcy Court under chapter 11 of the
Bankruptcy Code;

         RESOLVED, that each of the Authorized Officers be and hereby is authorized, empowered, and
directed, in the name of and on behalf of the Corporation, to execute and file all petitions, schedules,
motions, lists, applications, pleadings, declarations, affidavits and other papers as required to accompany
the Petitions, or seek entry of first day orders, and, in connection therewith, to employ and retain assistance
of legal counsel, accountants, financial advisors and other professionals (the “Professional Retentions”),
and to take and perform any and all further acts and deeds that they deem necessary, proper, or desirable in
connection with, or in furtherance of the Petitions, the Professional Retentions, or the Bankruptcy Cases,
with a view to the successful prosecution of such cases;

        RESOLVED, that the directors of the Corporation (each, a “Director” and, together, the
“Directors”) authorize, direct, and ratify the Corporation’s hiring of the law firm of Proskauer Rose LLP
to represent the Corporation in the Bankruptcy Cases, subject to Bankruptcy Court approval;

        RESOLVED, that the Directors authorize, direct, and ratify the Corporation’s hiring of the
investment banking firm of Perella Weinberg Partners L.P. to represent the Corporation in the Bankruptcy
Cases, subject to Bankruptcy Court approval;

        RESOLVED, that the Directors authorize, direct, and ratify the Corporation’s hiring of the
professional shipping advisory firm of Snapdragon Advisory AB to represent the Corporation in the
Bankruptcy Cases, subject to Bankruptcy Court approval; and be it further
20-11857-mg   Doc 1   Filed 08/12/20 Entered 08/12/20 06:31:17   Main Document
                                   Pg 16 of 17
 20-11857-mg      Doc 1    Filed 08/12/20 Entered 08/12/20 06:31:17   Main Document
                                        Pg 17 of 17




                                          Exhibit A

                             The Corporation and its Subsidiaries

Hermitage Offshore Services Ltd.;
CB Holdco Limited;
Blue Power Limited;
Delta Cistern V Limited;
Sierra Cistern V Limited;
Petro Craft 2017-1 Shipping Company Limited;
Petro Craft 2017-2 Shipping Company Limited;
Petro Craft 2017-3 Shipping Company Limited;
Petro Craft 2017-4 Shipping Company Limited;
Petro Craft 2017-5 Shipping Company Limited;
Petro Craft 2017-7 Shipping Company Limited;
Petro Craft 2017-8 Shipping Company Limited;
Petro Combi 6030-01 Shipping Company Limited;
Petro Combi 6030-02 Shipping Company Limited;
Petro Combi 6030-03 Shipping Company Limited;
Petro Combi 6030-04 Shipping Company Limited;
Hermit Storm Shipping Company Limited;
Hermit Viking Shipping Company Limited;
Hermit Protector Shipping Company Limited;
Hermit Guardian Shipping Company Limited;
Hermit Thunder Shipping Company Limited;
Delta PSV Norway AS;
NAO Norway AS;
Hermit Galaxy Shipping Company Limited;
Hermit Horizon Shipping Company Limited;
Hermit Power Shipping Company Limited;
Hermit Prosper Shipping Company Limited;
Hermit Fighter Shipping Company Limited; and
PSV Adminco 2019 LLC
